EXHIBIT 10.27

Amendment

Effective as of April 15, 2001, this Amendment amends the Change in Control
Agreement (the "Agreement"), dated as of March 7, 2000, by and between George
Kadifa ("Executive") and Corio, Inc., a Delaware corporation (the "Company").

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

Section 1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

"1. Benefits Upon a Change in Control. If (i) during the term of this Agreement
and while Executive remains as an employee of the Company, the Company shall be
subject to a Change in Control and (ii) within one (1) year following such
Change in Control the Company terminates the employment of Executive
involuntarily and without Business Reasons or a Constructive Termination occurs,
then in such case Executive shall be entitled to receive the following: (A)
Executive's base salary and vacation accrued through the Termination Date, (B)
vesting of all outstanding stock options and other equity arrangements vested
and held by Executive through the Termination Date, plus acceleration of the
greater of (1) one-half of the options and other equity arrangements that remain
unvested as of the Termination Date or (2) an additional twelve (12) months of
vesting of such options and other equity arrangements from the Termination Date,
and (C) to the extent required by COBRA only, continuation of group health
benefits pursuant to the Company's standard programs or in effect at the
Termination Date, for a period of not less than 18 months (or such longer period
as may be required by COBRA), provided that Executive makes the necessary
conversion."

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year first
written above.

 

COMPANY

CORIO, INC.

 

By: /s/ John Whittle

Its: VP, General Counsel

 

EXECUTIVE

/s/ George Kadifa

George Kadifa




--------------------------------------------------------------------------------


